Citation Nr: 0620829	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  03-27 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for service-connected 
residuals of a right little toe fracture, with fusion 
proximal and middle, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1980 to March 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The veteran testified at a Travel Board hearing 
before the undersigned Judge at the RO in April 2006. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the veteran's hearing, the veteran's representative raised 
the issue of whether the evidence of record reflected the 
veteran's current level of disability.  Additionally, the 
veteran testified that his foot disorder had increased in 
severity since the last VA examination in April 2003.  The 
representative asked the Board to provide a contemporaneous 
examination to ascertain the current level of disability of 
the veteran's foot disorder.  

Pursuant to section 5103A, the Secretary's duty to assist the 
veteran includes "providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim."  38 
U.S.C. 
§ 5103A(d)(1) (West 2002).  The duty to provide a 
contemporaneous examination arises when the evidence 
indicates there has been a material change in a disability or 
that the current rating may be incorrect.  Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994); 38 C.F.R. § 3.327(a) (2005).  An 
examination which was adequate for purposes of determination 
of the claim by the agency of original jurisdiction will 
ordinarily be adequate for purposes of the Board's 
determination, except to the extent that the claimant asserts 
that the disability in question has undergone an increase in 
severity since the time of the examination.  VAOPGCPREC 11-
95.  

The veteran's assertion that the current rating does not 
accurately measure the present severity of his disability, 
coupled with the fact that the most recent medical evidence 
of record addressing the severity of the veteran's foot 
disability is a VA examination report dated in April 2003, 
warrants another VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded an 
appropriate medical examination to 
ascertain the current severity of the 
right foot disorder.  All pertinent 
symptomatology should be reported in 
detail.  The examiner should identify 
symptoms of non-service-connected right 
foot disorders, if any.  All indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records associated 
with the claims file.  Please send the 
claims folder to the examiner for review 
in conjunction with the examination.

2.  Thereafter, the veteran's claim of 
entitlement to a rating in excess of 10 
percent for residuals of a right toe 
fracture should be readjudicated.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


